Action brought by the plaintiff wife to recover damages for personal injuries sustained by reason of her fall to the cellar through an opening in the floor of the defendant-appellant’s store, and by her husband to'recover damages for loss of her services. Upon the trial the jury rendered a verdict for $3,000 in favor of the wife, and for $875 in favor of the *743husband. From separate judgments entered on that verdict and from separate orders denying defendant’s motion to set aside the verdict and for a new trial, defendant appeals. Judgments of the County Court of Westchester county and orders severally reversed on the facts and a new trial ordered, with costs to appellant to abide the event, unless within ten days from the entry of the order hereon the plaintiffs respectively stipulate to reduce to $1,500 and $500 the amounts of the verdicts rendered in their favor respectively; in which event the judgments as so reduced and the orders are severally unanimously affirmed, without costs. The amounts awarded are excessive. Hagarty, Davis, Adel, Taylor and Close, JJ., concur.